The defendant claims that the trial court erred by admit*647ting testimony that he was seen in the neighborhood of the burglary approximately two months earlier, going from house to house, and then concealing himself behind parked cars when one of the homeowners came out to investigate. The defendant failed to object to the admissibility of this testimony at the pretrial hearing or during trial and therefore, any claim of error was not preserved for appellate review (CPL 470.05 [2]). In any event, the testimony was properly admitted into evidence.
We find the defendant’s request to waive the mandatory surcharge to be premature (see, People v West, 124 Misc 2d 622; People v Bethea, 133 AD2d 836, lv denied 70 NY2d 929).
We have examined defendant’s remaining contentions including those raised in his supplemental pro se brief, and find them to be without merit. Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.